Title: To Benjamin Franklin from George Croghan, 2 October 1767
From: Croghan, George
To: Franklin, Benjamin


Sir
Lancaster October 2d. 1767
I was favoured with your Letter of the 18th April and I return you my sincere thanks, for the Notice you are pleased to take of my Publick Transactions; And shall think myself happy if my Conduct meets with the approbation of the Kings Ministers.
I have been about three Months this Summer, at Sir William Johnson’s, where we had several Conferences with the Six Nations and at every meeting They expressed great uneasiness that the Boundary between their Hunting Country and the midle British Colonies, was not confirmed, agreeable to the settlement of it, made above two Years agoe with Sir William Johnson, when they agreed to it, as they understood, it was desired by the King and wished for by themselves, with a view to prevent any further disputes between their Warriors and their Brethren the Kings Subjects; but at those Conferences, they said, that to their great surprise their Father the King, had taken no Notice of that Agreement, and that the English, on the Frontiers of the Colonies and in particular, on that of Virginia, have since that Agreement was formed, Made more encroachments on their Country, Than ever they had before and had killed several of their Warriors, this last Spring (which unhappily is but two true). They complained likewise of the Regulations of Trade, in their Country, and said, That the Traders will not comply with them, (which indeed cannot be denyed). Nor can the General and Sir William Johnson oblige them to conform to the intentions of Government, without a proper authority from his Majesty, for that purpose. Every thing that could with propriety be mentioned to them, was done by Sir William Johnson, but they appeared, as if they thought that all which was said to them, was intended only to amuse them and they declared plainly, That they could not believe, but if it had been the King’s desire to prevent his Subjects from making Settlements, in their Country, before it was purchased or killing their People, or preventing frauds and abuses in Trade, he would have done it before now, as he made laws to rule his People by; and that they dreaded the Consequence of not confirming that Boundary, as all the Western Tribes and Senecas, were as much or more concerned in it, than themselves, and that, those were the Tribes, who had lost several of their Warriors last Spring, on the Frontiers of Virginia and who they feared, then were meditating a method of taking revenge.
About the beginning of September, several Letters were brought to Sir William Johnson and myself from the out Posts, acquainting us, with the great dissatisfaction of the several Tribes to the Westward and of the Senecas and informing us, that a Conference of the Warriors of the Senecas and twelve different Tribes of the Western Indians, was to be held this Fall, in the Shawnesse Country, which left us no room to doubt, of the design of this great Council. On which Sir William determined to go himself immediately into the Six Nation Country, and for me to proceed to the Shawnesse Towns and Detroit, by way of Fort Pitt, in order to divert them and divide their Councils, if possable, for a while.
On my way through this Province, I have received a Letter from the Commissary of Indian Affairs at Fort Pitt, confirming the Account of this great meeting in the Shawnisse Country and that several Hundreds were already assembled there; You Sir are well acquainted with the Indians and their Customs and Manners. They are Jealous and revengefull, never forget and seldom forgive, where they think they are injured and a delay and neglect they cannot bear and often construe them, into a design against themselves. Indeed! such is their opinion, at present, respecting this Boundary and the delays of Government, in not ordering it to be confirmed, That it must inevitably produce an Indian War, early next Spring or perhaps this Winter, unless Sir William Johnson and myself, should be able to divert it; For their Intentions are, I am convinced, to do themselves justice, by force of Arms, as they say, They are agrieved and much slighted and deceived by us.
No doubt Sir William Johnson has wrote his Majesty’s Ministers fully on this occasion, but as I know your Zeal for the good of the King’s Interest, I could not let slip this opportunity, of communicating such very interesting Intelligence, to the Commerce of great Brittain and to the Peace of these Colonies.
I set of[f] to morrow for Fort Pitt and beg leave to assure you I am with great esteem and regard Sir Your most obedient and most humble Servant
Geo: Croghan
Benjamin Franklin Esquire
